IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
QUENTIN B. ALLEN,
                                     NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                     FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
v.
                                     CASE NO. 1D14-3322
CHASE HOME FINANCE, LLC,

     Appellee.
_____________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Appellant, pro se.

Elizabeth T. Frau of Ronald R. Wolfe & Assoc., P.L., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS, and RAY, JJ., CONCUR.